Citation Nr: 0732748	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
left knee internal derangement.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee internal derangement.

3.  Entitlement to a separate 10 percent rating for right 
knee limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1988 to 
October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of Department of Veterans Affairs (VA) 
Regional Offices (RO).  In April 2004, the RO in Seattle, 
Washington denied an evaluation in excess of 20 percent for 
the left knee.  The claims file subsequently was transferred 
to the RO in Boise, Idaho.  The RO denied an evaluation in 
excess of 10 percent for the right knee in January 2006.  The 
rating pertaining to the right knee was confirmed in April 
2007.  The veteran requested a Board hearing on his 
substantive appeal regarding his left knee claim, but 
withdrew the request in May 2006.

Additional medical evidence pertaining to the right knee 
disability was submitted after the last supplemental 
statement of the case addressing the right knee claim.  The 
RO, however, readjudicated the increased rating claim for the 
right knee disability in an April 2007 rating decision, which 
primarily addressed whether a total temporary rating for 
right knee surgery was proper.  Therefore, a remand pursuant 
to 38 C.F.R. § 20.1304 is not necessary.


FINDINGS OF FACT

1.  The left knee disability is manifested by complaints of 
the knee giving out, popping, and locking, flexion most 
severely limited to 97 degrees passively, 0 degrees of 
extension, medial meniscus tear, parameniscal cyst, 
chondromalacia lesion involving the patellar articular 
cartilage, and some mild degenerative fraying changes 
involving the lateral meniscus.

2.	The right knee disability is manifested by no more than 
slight subluxation and lateral instability, degenerative 
arthritis with flexion most severely limited to 130 
degrees, 0 degrees extension, and radial tear of the 
medial meniscus with associated parameniscal cyst and 
mild chondromalacia of the medial joint space 
compartment.
3.	

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee internal derangement have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee internal derangement have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2007).

3.  The criteria for a separated 10 percent evaluation for 
right knee limitation of motion due to arthritis are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004 and November 2005.  The RO 
provided the appellant with notice pursuant to Dingess v. 
Nicholson in March 2006, subsequent to the initial 
adjudications.  While this notice was not provided prior to 
the initial adjudications, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in an August 2006 
statement of the case and supplemental statement of the case, 
and an April 2007 rating decision addressing a possible right 
knee total rating, following the provision of notice.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the knee disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


Analysis 

The RO originally granted service connection for a bilateral 
knee disability in June 1990 assigning 10 percent ratings for 
each knee effective October 7, 1989.  Claims for increase 
were denied in rating decisions dated in October 1991 and 
August 1993.  In December 1995, the Board granted an 
increased rating of 20 percent for the left knee and denied 
an increased rating above 10 percent for the right knee.  The 
RO later assigned an effective date of September 18, 1990 for 
the left knee disability rating.

The veteran filed increased rating claims for his bilateral 
knee disabilities in December 2003 (later appealing only the 
left knee disability) and for the right knee in October 2005.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Left knee internal derangement

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5258 for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  This is the highest schedular 
rating available under this diagnostic code.

Higher disability ratings are potentially available under 
other diagnostic codes.

Flexion of the leg limited to 15 degrees warrants a 30 
percent rating under DC 5260.  VA medical records dated in 
July 2004 and November 2004 show flexion in the left knee was 
to 120 degrees.  A March 2006 VA examination report shows 
flexion to 97 degrees passively and 110 actively.  These 
findings do not support the next higher 30 percent rating 
under DC 5260.

Extension limited to 20 degrees warrants a 30 percent rating 
under DC 5261.  However, the veteran's extension was not 
limited at all, shown to be at 0 degrees in July 2004, 
November 2004, and March 2006 VA medical records.  He is not 
entitled to a compensable rating for limitation of extension.

Other knee impairment, recurrent subluxation or lateral 
instability is rated under DC 5257.  A 30 percent rating is 
assigned for severe recurrent subluxation or lateral 
instability.  An October 2003 VA x-ray examination report 
shows no fracture, dislocation, or significant soft tissue 
injury in the left.  A December 2003 VA consultation report 
shows complaints of his left knee giving out.  He was found 
to have chondromalacia patella and possible internal 
derangement.  An April 2004 private magnetic resonance image 
(MRI) of the left knee showed, however, that the collateral 
and cruciate ligaments appeared to be intact.

In June 2004, a VA medical record shows an arthroscope of the 
left knee with partial left medial meniscectomy was 
performed.  The conclusion was that in the medial joint 
compartment there was a broad base horizontal cleavage tear 
involving the posterior one-third of medial meniscus 
extending to the inferior articular surface with probable 
extension to the superior articular surface.  The articular 
cartilage was preserved but there was evidence of a small 4mm 
parameniscal cyst.  In the patellefemoral compartment, there 
was a small low to moderate grade chondromalacia lesion 
involving the patellar articular cartilage.  The lateral 
joint compartment showed some mild degenerative fraying 
changes involving the lateral meniscus.  A November 2004 VA 
orthopedic clinic record shows there was no ligament 
instability in the left knee.  

An October 2005 VA emergency room record notes the veteran 
stepped off his porch the previous night missing a step and 
landing fully on the left foot.  The assessment was suspect 
tear of the anterior cruciate ligament.  The examiner could 
not confirm posterior cruciate stability.  The veteran had 
pain of the medical collateral ligament stress.  A November 
2005 VA medical record notes the veteran's complaints of his 
left knee going out.

In March 2006, a VA examination report shows the veteran 
reported several falls because of "instability."  He also 
stated, however, that he had no instability or give-way and 
noted weakness with the falls.  On objective observation, the 
veteran's gait was normal.  He had no unusual shoe wear 
pattern and no limp was noted.

The veteran's MRI reports show he has a tear in the cruciate 
ligament from a post-service injury in October 2005, and the 
veteran has some subjective complaints of his left knee going 
out.  To the extent that any additional disability can be 
attributed to the fall from the injury on the steps in 
November 2005, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  That being said, none of 
the objective findings of record rise to the level of severe 
recurrent subluxation or lateral instability.   

Malunion or nonunion of the tibia and fibula, as evaluated 
under DC 5262, is not shown.  As noted, an October 2003 VA x-
ray examination report shows no fracture, dislocation, or 
significant soft tissue injury in the left.  An April 2004 
private magnetic resonance image (MRI) of the left knee also 
showed that the collateral and cruciate ligaments appeared to 
be intact.

The medical evidence does not show ankylosis of the knee 
under DC 5256.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  The veteran complained on a July 2004 VA 
physical therapy record that after squatting down previously, 
he felt his knee pop and after which the knee "locked" on 
him and he was unable to straighten it for a month.  None of 
the clinical evaluation, however, shows any evidence that the 
veteran's knee joint is immobile or consolidated.

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  A June 2004 VA 
medical record shows that on evaluation of the lateral joint 
compartment, there was some mild degenerative fraying changes 
involving the lateral meniscus.  As discussed, the veteran is 
not entitled to a compensable rating for limitation of motion 
in his left knee.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  In this case, a separate 
rating for limitation of motion of the left knee due to 
degenerative joint disease is not permissible, however, as 
the same impairment cannot be evaluated twice under separate 
diagnostic codes.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Limitation of motion already 
has been considered and compensated under the 20 percent 
evaluation assigned under DC 5258 for dislocated semilunar 
cartilage.

In sum, the medical evidence does not allow for a schedular 
rating higher than 20 percent for the left knee disability 
either separately or in combination with other potentially 
applicable diagnostic codes.  38 C.F.R. § 4.7.


Right knee internal derangement

The veteran's right knee disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5257 for other knee 
impairment, recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability warrants 
a 10 percent rating; moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating; and severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.  

A November 2004 VA physical therapy record notes that the 
veteran's right patella was easily subluxed, although the 
joint was stable.  The patella also tracked normally.  He had 
marked retro patellar tenderness, pain, and inpopiteal fossa 
on the right.  A November 2004 VA orthopedic medical record 
notes that ligaments in the veteran's right knee were "ok."  
A November 2004 VA x-ray examination report shows no evidence 
of fracture, dislocation, or effusion.  In November 2005, the 
veteran complained that his right knee gave out.  A December 
2005 VA examination report shows no episodes of dislocation 
or subluxation reported in the right knee.  A May 2006 
private MRI report shows the cruciate ligaments, patellar 
tendon, medial and lateral, collateral ligamentous complexes, 
as well as the retinacula appeared intact.  There was no 
evidence of patellar subluxation but there was some subtle 
irregularity of the signal intensity seen in association with 
cartilaginous surface of the patella apex, which the examiner 
suspected was minimal chondromalacia patella.

A partial medial and lateral meniscectomy was performed in 
November 2006.  An April 2007 VA examination report shows no 
episodes of dislocation or subluxation.  X-ray examination 
also shows no evidence of fracture, dislocation, or effusion.

None of these records show more than slight subluxation or 
lateral instability in the right knee.  For this reason, a 
rating higher than 10 percent does not apply under DC 5257.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  A November 2004 VA medical record notes 
possible degenerative joint disease.  A December 2005 VA 
examination report shows no signs of inflammatory arthritis.  
However, after the veteran's right knee surgery in November 
2006, the post-operative diagnosis included traumatic 
arthritis. 

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  The average 
normal range of motion of the knee is 0 to 140 degrees. 38 
C.F.R. § 4.71a, Plate II.  A July 2004 VA physical therapy 
record shows range of motion from 0 to 135 degrees.  A 
December 2005 VA examination report shows the range of motion 
in the right knee was from 0 to 140 degrees.  After 
repetitive use, the range of motion was to 130 degrees due to 
pain.

A compensable rating for limitation of flexion is not 
warranted under DC 5260 unless it is limited to 45 degrees.  
As shown, the veteran's flexion was most severely limited to 
130 degrees.  Limitation of extension does not receive a 
compensable rating unless it is to 10 degrees.  The veteran's 
extension was shown to be to 0 degrees.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Therefore, the veteran is entitled to 
a separate 10 percent rating for limitation of motion in the 
right knee due to degenerative arthritis.  The combined 
rating for the right knee is 20 percent.  See 38 C.F.R. 
§ 4.25.

A rating higher than 20 percent does not apply under the 
remaining diagnostic codes pertaining to the knee.  The 
medical evidence does not show malunion or nonunion of the 
tibia and fibula under DC 5262.  A May 2006 MRI report shows 
the lateral meniscus appeared intact, although there was a 
radial tear of the medial meniscus with associated 
parameniscal cyst and mild chondromalacia of the medial joint 
space compartment.

The medical evidence does not show any findings of ankylosis 
in the right knee; so a rating under DC 5256 is inapplicable, 
as well.

The veteran's right knee disability does not warrant a rating 
higher than 10 percent under DC 5257 for recurrent 
subluxation or lateral instability; and warrants a separate 
10 percent rating for limitation of motion in the right knee 
due to arthritis.  See 38 C.F.R. § 4.7.

In evaluating the veteran's claims, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
pain, weakness, instability, and stiffness in the knees.  Any 
functional loss related to the knees, however, already is 
contemplated by the 20 percent rating assigned under DC 5258 
for the left knee and the separate 10 percent ratings 
assigned under DC's 5257 and 5003-5260 for the right knee.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected knees is 
demonstrated; nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  A December 2005 VA medical record notes that 
the veteran's knee disabilities have significant occupational 
effect due to weakness and fatigue.  However, an April 2007 
VA examination report notes no significant effects on the 
veteran's occupation.  At most, the evidence shows the 
veteran's bilateral knee disability affects his 
employability, but does not rise to the level of marked 
interference with employment.


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee internal derangement is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee internal derangement is denied.

Entitlement to a separate 10 percent rating, but no higher, 
for right knee limitation of motion is granted, subject to 
the rules and payment of monetary benefits.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


